Dooley, J.,
¶ 14. dissenting. Although the majority’s response to mother’s claim to the value of the property in order to pay for assisted living is understandable, the undesirable precedent it establishes is far too high a price to pay for the result. Contrary to the majority’s assertion, its reasoning and result are not controlled by an earlier decision of this Court. Accordingly, I dissent.
¶ 15. Mother asks us to hold that otherwise valid record title to real estate is subject to a grantor’s unexpressed intent to avoid the consequences of transferring property later by purporting to transfer it now. In endorsing this result, the majority subverts record title to post-hoc, self-serving testimony of intent. It also gives the desire to “avoid probate” a special status that allows a property owner to create a fictitious record title interest, revocable whenever the property owner desires for any reason or no reason.
¶ 16. The linchpin of the majority’s rationale is that a conveyance made in contemplation of “estate planning” — specifically a desire to “avoid probate” — does not show donative intent and in fact rebuts the legal presumption in favor of a gift. This is a bad rule, and one we should categorically reject. We should instead follow the substantial authority from other jurisdictions that evidence that a record transfer of real property was intended to become effective only on the death of the transferor, in order to avoid probate, fails to rebut the presumption that the gift of the property was complete on passing and recording the deed. In the absence of any truly material evidence that the joint tenancy in this case was not a gift, I would affirm summary judgment.
¶ 17. The precise question before us is this: has mother set forth sufficient evidence to rebut the presumption that the 1984 deed was a gift to survive summary judgment?2 The majority aptly recites *537our gift-presumption where property is titled jointly. See ante, ¶ 12; Phillips v. Plastridge, 107 Vt. 267, 269-70, 179 A. 157, 158 (1935); In re Estate of Adams, 155 Vt. 517, 521, 587 A.2d 958, 961 (1990). We have explained that “the lack of words of survivorship denies to a claim of gift the support their presence would give to a donative intent.” Tucker v. Merchants Bank, 135 Vt. 597, 600-01, 382 A.2d 212, 214 (1977) (overruled on other grounds in Adams, 155 Vt. at 521 n.1, 587 A.2d at 961 n.1). Thus, terms of survivorship — like those in the 1984 deed — are indicative of donative intent. Additionally, the general presumption that one intends the natural consequences of one’s acts applies to the creation of joint tenancies such that an intent to create a present interest in the donee is presumed. Adams, 155 Vt. at 521, 587 A.2d at 961 (“It is generally presumed that one intends the natural consequences of one’s acts. Since decedent established the accounts as absolute joint accounts, presumably she intended to so establish them.”) (internal citation *538omitted); Foucher v. First Vt. Bank & Trust Co., 821 F. Supp. 916, 923 (D. Vt. 1993).
¶ 18. Furthermore, the presumption of gifts for transfers between parents and their children, including adult children, is well established. See Phillips, 107 Vt. at 270, 179 A. at 158 (describing presumption of acceptance of gifts between parents and children); see also Moore v. Moore, 138 N.E.2d 562, 564 (Ill. 1956) (applying presumption of gifts to parents and adult children); Boatright v. Perkins, 894 P.2d 1091, 1094 (Okla. 1995) (articulating rebuttable presumption of gift between parent and child where parent pays purchase price and legal title is conveyed to child); Hayne Federal Credit Union v. Bailey, 489 S.E.2d 472, 476 (S.C. 1997) (applying presumption to adult children). It is equally well established that, to rebut the presumption of parent-child gifts, the challenger must prove the lack of donative intent by clear and convincing evidence. See, e.g., Hooks v. Hooks, 63 So. 2d 348, 350 (Ala. 1953); Judgment Servs. Corp. v. Sullivan, 746 N.E.2d 827, 831 (Ill. App. Ct. 2001); Prange v. Prange, 755 S.W.2d 581, 593 (Mo. Ct. App. 1987); Kyles v. Kyles, 832 S.W.2d 194, 197 (Tex. Ct. App. 1992).
¶ 19. The majority, however, concludes that mother’s stated intent of avoiding probate sufficiently rebuts the gift presumption to create a genuine issue of material fact. Numerous decisions have held to the contrary, and I would follow them. Courts have held that a stated intent of financial planning, including the avoidance of probate, does not rebut the presumption that jointly titled property is intended as a gift. See Bartlett v. Bartlett, 2006 OK CIV APP 112, ¶¶ 20-21, 144 P.3d 173 (noting that “[t]he weight of authority from other jurisdictions supports [the] view” that creation of a joint tenancy for purposes of estate planning does not rebut the presumption of a gift). See In re Marriage of Moncrief, 535 P.2d 1137, 1138 (Colo. Ct. App. 1975) (‘‘The parties’ explanation that the title was placed in joint tenancy so as to avoid inheritance taxes does not overcome the presumption that a gift occurred; it merely expresses a reason why the gift was made.”); In re Marriage of Smith, 638 N.E.2d 384, 389 (Ill. App. Ct. 1994) (holding that intent to avoid probate does not rebut joint title gift presumption); Stevenson v. Stevenson, 612 A.2d 852, 855, 855 n.5 (Me. 1992) (affirming conclusion that joint titling of property was gift where stated intent was estate planning); McLean v. McLean, 374 S.E.2d 376, 381, 381 n.3 (N.C. 1988) (affirming finding that presumption of gift was not rebutted by joint titling of property for purpose of estate tax, citing Moncrief)-, L. Morgan & E. Synder, When Title Matters: Transmutation and the Joint Title Gift Presumption, 18 J. Am. Acad. Matrimonial Law 335, 352 (2003) (“The most commonly stated reason to negate donative intent is that the conveyance into joint title was made for estate planning purposes, to avoid probate taxes. In many states, this reason has been held simply insufficient, because the party actually intended to transfer legal title.”). In direct opposition to the majority’s holding, numerous courts have held that a stated intent of estate planning is in fact affirmative evidence of donative intent. Bartlett, 2006 OK CIV APP 112, ¶ 21 n.18 (collecting cases across jurisdictions).
¶ 20.1 recognize that the most common precedents are divorce eases because the question of donative intent most commonly arises in this context. This is a distinction without difference, however, because the factual and legal significance of a stated intent of estate planning does not, and should not, vary depending on the familial relationship of the parties. Courts have equated the presumption of gifts between spouses to the presumption of gifts between parents and children, noting that, in both instances, the grantee *539is a “natural object of the [grantor’s] bounty.” Sullivan, 746 N.E.2d at 831; see also Hooks, 63 So. 2d at 350 (equating two presumptions); Clary v. Fleming, 198 P. 546, 547 (Mont. 1921) (same); Bailey, 489 S.E.2d at 475-76 (same).
¶ 21. I also recognize that there is a split of authority on the issue of whether estate planning considerations can rebut the joint title gift presumption. See 1 B. Turner, Equitable Distribution of Property § 5:44, at 488-89 (3d ed. 2006) (collecting cases). Contrary to the majority’s assertion that one side of this issue is “favored by this Court,” ante, ¶ 7, however, this treatise does not place Vermont on either side of the debate. Id. It thus supports the notion that this is an open question in our state that we can decide based on the relevant policy considerations. Retention of the gift presumption for joint tenancies where the grantor’s stated intent is one of estate planning is consistent with the fundamental purpose of record title — to simplify and make transparent the ownership of land. See Carpenter v. Hollister, 13 Vt. 552, 557 (1841) (characterizing as “dangerous” the contradiction of record title by parole evidence). I would hold, therefore, that the better policy is to presume in favor of title as evidenced by the deed, and not allow recorded titles to be undercut by self-serving testimony of contrary intent. We should recognize that creating fictitious ownership of land, revokable at will, is not legitimate estate planning, but is evasion of probate rules intended to protect beneficiaries, creditors, and the public fisc. We should not countenance such evasion.
¶ 22. To buttress its notion that a grant- or’s subjective intent can defeat record title and the joint title gift presumption, the majority relies almost entirely on Stephan v. Lynch, 136 Vt. 226, 388 A.2d 376 (1978). In Stephan, the issue as framed by the Court was whether the defendant son “took advantage of [his mother’s] generosity in purchasing a home with her own assets and putting it in their joint names, by driving her out of it and taking possession of the premises.” Id. at 227, 388 A.2d at 377. The Court recited findings that the defendant had “persuaded his mother to put her home in their joint names to avoid having to go through the probate procedure in the event of death.” Id. The Court described later “threats, ridicule and harassment” by the son towards his mother which caused her, at the advice of her doctor, to leave the house. Id. at 228, 388 A.2d 377-78. Ultimately, the Court found it “cleai1 from the evidence that the plaintiff [mother] had no intention to make an inter vivos gift” to her son and “that the defendant was not only well aware of [this] but stated that he concurred in it at the time.” Id. at 229, 388 A.2d at 378.
¶ 23. Viewed in its entirety, the underlying concern in Stephan was one of undue influence and “taking advantage” of a mother’s generosity towards her only son. That undue influence or duress can rebut donative intent is, of course, well established. Landmark Trust (USA), Inc. v. Goodhue, 172 Vt. 515, 525, 782 A.2d 1219, 1228 (2001) (collecting cases). Stephan was not, however, a direct examination of the gift presumption in the context of jointly titled real property, as the majority would have it. Indeed, the case is devoid of any such analysis. Here, unlike Stephan, there is no evidence of persuasion on the part of daughter in the creation of the joint tenancy. In fact, there is no evidence of her active participation in the conveyance at all. Stephan does not control.3
*540¶ 24. Finally, the dismissal of mother’s claim at this procedural stage for her failure to overcome the gift presumption would be an ordinary application of summary judgment. We routinely require nonmoving parties to overcome legal presumptions to survive summary judgment. See, e.g., Earle v. State, 2006 VT 92, ¶ 23, 180 Vt. 284, 910 A.2d 841 (affirming summary judgment where nonmoving plaintiff failed to rebut presumption in favor of discretionary function exemption); Robertson v. Mylan Laboratories, Inc., 2004 VT 15, ¶ 34, 176 Vt. 356, 848 A.2d 310 (affirming summary judgment where nonmoving plaintiff failed to meet pretext prong of McDonnell Douglas burden shifting standard). Such practice is consistent with our general rule that where a moving party does not bear the burden of persuasion at trial — as is the case here — it may satisfy its summary judgment burden by showing that there is an absence of evidence to support the nonmoving party’s case. Boulton v. CLD Consulting Eng’rs, Inc., 2003 VT 72, ¶ 5, 175 Vt. 413, 834 A.2d 37 (citing Ross v. Times Mirror, Inc., 164 Vt. 13, 18, 665 A.2d 580, 583 (1995)). The burden is then on the nonmoving party to persuade the court of a triable issue of fact. Id.
¶ 25. Here, to support its reversal of summary judgment, the majority emphasizes that daughter did nothing more than deny mother’s claim that the property was not intended as a gift. Ante, ¶ 11. In fact, this is all daughter’s summary judgment burden requires. The burden is on mother to rebut the presumption of donative intent that accompanies the voluntary joint-titling of property. See Adams, 155 Vt. at 521, 587 A.2d at 961 (“It is generally presumed that one intends the natural consequences of one’s acts.”). I agree with other courts that have addressed this issue that “estate planning” merely states the purpose for the gift; it does not rebut the joint title gift presumption. Where mother presented nothing more than her unilateral intent to avoid probate to defeat a presumed gift, I would affirm summary judgment for daughter.

 I say this is the question before us because the majority does not address the issue raised by the mother’s lack of full title when she granted the joint tenancy to daughter. At the time of the conveyance, mother shared the property in joint tenancy with her own mother. Mother’s conveyance by warranty deed in 1984, therefore, would seem subject to mother’s mother’s one-half interest, leav*537ing daughter with no more than a quarter interest. See State v. Thomas, 131 Vt. 228, 233, 303 A.2d 465, 467 (1973) (“In a joint tenancy each is said to have seisin of the whole but has title only to his aliquot part.”) (quotation and citation omitted). Mother’s mother, however, died shortly after the 1984 conveyance. Regardless of whether her interest passed to mother by right of survivorship or by will, mother subsequently obtained a decree of the probate court granting her the right to convey the property free of any claim by her mother or her mother’s estate. Mother’s claim that daughter now only holds a quarter interest in the property, therefore, is defeated by the doctrine of after-acquired title. This doctrine requires the following sequence: first, “a putative conveyor represents in a deed to a putative conveyee that the conveyor has title to property,” second, “the putative conveyor in fact has no title, or at least has less than he represents,” and finally, “the putative conveyor later acquires some or all of the title he represented he had.” 14 R. Powell on Real Property § 84.02[1], at 84-32 (M. Wolf ed. 2007). Ultimately, “[i]f all three events occur, the putative conveyor’s newly acquired title passes instantaneously to the conveyee.” Id. Thus, although a grantee does not receive what he or she expects when the deed is delivered, later events can pass title to that grantee. Id.
The doctrine of after-acquired title has long been recognized in Vermont, summarized concisely by the bankruptcy court: “Under Vermont law, a warranty deed conveys the grantor’s after-acquired title to the grantee ‘by operation of law, in discharge of the covenants of the deed.’ ” In re Gorman, 82 B.R. 253, 257 n.4 (D. Vt. 1987) (quoting Cross v. Martin, 46 Vt. 14, 18 (1873)); see also Blake v. Tucker, 12 Vt. 39, 44 (1840) (“The general rule, that, where one conveys land, with general covenant of warranty of title to the grantee, his heirs and assigns, all title subsequently acquired by the grantor will enure for the benefit of the grantee, is well established.”) (citing Middlebury College v. Cheney, 1 Vt. 336 (1828)) (other citations omitted). The purpose of the doctrine is to protect the grantee, as well as to effectuate the intent of the parties as manifested by the deed. Blake, 12 Vt. at 44 (rule that subsequently acquired title enures to benefit of grantee “prevent[s] circuity of action, and carr[ies] into effect the manifest intention of the parties”); Middlebury College, 1 Vt. at 349 (same).
Here, by decree of the probate court or otherwise, mother subsequently obtained the title she purported to convey in 1984. Mother’s after-acquired title thereby enured to the benefit of daughter such that daughter has a one-half interest in the property consistent with the terms of the warranty deed.


 Nor does Mizzi v. Mizzi, 2005 VT 120, 179 Vt. 555, 889 A.2d 753 (mem.), control. In that case, the daughter testified that her mother did not have donative intent, so we were not dealing with a presumption. Id. ¶ 6. There is no such evidence here.